On November 30, 1994, the defendant’s previous sentence dated 12th day of May, 1993, was duly revoked and the defendant was resentenced for the crimes of Count I: Domestic Abuse, a Felony and Count II: Domestic Abuse, a Felony. Wherefore, it is ordered, adjudged and decreed that the said defendant be committed to the Department of Corrections and Human Services to be placed in an appropriate community based program, facility or a State Correctional Institution, for custody, care and treatment for the term of five (5) years on each count to run concurrently with each other. In all other respects, the previous Orders, conditions and reasons of this Court stated on 12th day of May, 1993, shall remain unchanged and are reimposed and shall continue as if set forth herein, all under the authority of the Department of Corrections and Human Services and defendant’s Supervising Officer. Defendant shall receive credit for time spent in the Yellowstone County Detention Facility for a total of ninety-four (94) days. The defendant is further notified that the law imposes upon him the duty to pay a supervisory fee of one hundred twenty dollars ($120.00) a year prorated at ten dollars ($10.00) a month for the number of months that he is hereunder supervision. This fee is payable to the Clerk of Court.
On March 17, 1995, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall remain the same as originally imposed.
The reason for the decision is the sentence imposed by the District Court is presumed correct pursuant to Section 46-18-904(3), MCA. The Division finds that the reasons advanced for modification are insufficient to find that the sentence imposed is either inadequate or excessive as is required to overcome the presumption that the sentence is correct.
Done in open Court this 17th day of March, 1995.
*2Hon. John Warner, Chairman, Hon. Ted Lympus, Member, Hon. Frank Davis, Member.
The Sentence Review Board wishes to thank Craig Barth for representing himself in this matter.